                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                            CIVIL ACTION NO. 3:17-CV-429-DCK

 AXXON INTERNATIONAL, LLC,                            )
                                                      )
                            Plaintiff,                )
                                                      )
       v.                                             )       ORDER
                                                      )
 GC EQUIPMENT, LLC and                                )
 GLOBECORE GMBH,                                      )
                                                      )
                            Defendants.               )
                                                      )

            THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion To Strike Pleadings

And For Entry Of A Default Against Defendant GC Equipment, LLC” (Document No. 59) and

“Globecore GmbH’s Motion To Dismiss” (Document No. 61, p. 1). The parties have consented

to Magistrate Judge jurisdiction pursuant to 28 U.S.C. §636(c), and these motions are ripe for

disposition. Having carefully considered the arguments, the record, and the applicable authority,

the undersigned will grant the motions in part and deny the motions in part.

                                          I. BACKGROUND

            Plaintiff Axxon International, LLC (“Plaintiff” or “Axxon”) initiated this action with the

filing of its Complaint (Document No. 1) against Defendant GC Equipment, LLC, doing business

as Globecore GmbH, on July 20, 2017. GC Equipment, LLC (“GC Equipment”) originally argued

for dismissal based on insufficient process and insufficient service of process pursuant to

Fed.R.Civ.P 12(b)(4) and 12(b)(5) in a “Motion To Dismiss” filed on September 5, 2017.

(Document No. 12). GC Equipment later withdrew its original motion to dismiss. (Document No.

20).
       On November 20, 2017, GC Equipment filed a “Motion to Dismiss, Answer, And

Affirmative Defenses.” (Document No. 21). GC Equipment’s Answer asserted for the first time

that there is a lack of personal jurisdiction. (Document No. 21, p. 1). The Answer also asserted

that GC Equipment should be dismissed pursuant to Fed.R.Civ.P. 12(b)(6). (Document No. 21, p.

2).

       The parties consented to Magistrate Judge jurisdiction on December 8, 2017, and this case

was reassigned to the undersigned. (Document Nos. 22 and 23). On January 31, 2018, the Court

issued a “Pretrial Order And Case Management Plan” (Document No. 26).                  The “…Case

Management Plan” included the following deadlines: discovery – September 24, 2018; mediation

– October 15, 2018; and dispositive motions - October 22, 2018. Id.

       On March 20, 2018, Plaintiff filed an “Amended Complaint” naming both GC Equipment

and Globecore GmbH (“Globecore”) as Defendants. (Document No. 28).

       The Amended Complaint states that Plaintiff is a limited liability company, organized and

existing under the laws of the State of North Carolina, with its principal place of business in Rock

Hill, South Carolina. (Document No. 28, p. 1). Plaintiff is “a wholesale supplier of medical

equipment and industrial machinery and fabrication,” providing “complete project management

support for local, state, and federal agencies.” (Document No. 28, p. 4). Plaintiff’s members are

Randy Lenz (“Lenz”), Art Ward (“Ward”), and Equity Investment Partners, LLC (“EIP”). Id.

       The Amended Complaint describes GC Equipment as “a limited liability company,

organized and existing under the laws of the State of California, with its principal place of business

in Los Angeles, California.” (Document 28, p. 2). GC Equipment’s members are Dylan Baum

(“Baum”) and Richard Messina (“Messina”), both citizens of California. Id.




                                                  2
       Defendant Globecore “is a foreign corporation organized and existing under the laws of

Germany, with its principal place of business in Oldenburg Eversten, Germany.” Id. Plaintiff

contends that Globecore “is a transformer oil filtration equipment manufacturer that sells and

manufactures industrial equipment for the production of bitumen and transformer oil purification

and regeneration across the country.” (Document No. 28, p. 4). GC Equipment is Globecore’s

“factory franchised new equipment/material dealer with full parts, service, and warranty capacity

in the United States.” (Document 28, p. 4).

       Plaintiff entered into a contract (the “USACE Contract”) with the U.S. Army Corp. of

Engineers (the “USACE”) on September 30, 2016, that was later modified on October 17, 2017.

Id. See also (Document No. 28-1 and 28-2). Plaintiff then contracted with Globecore through a

“Purchase Order” in November 2016, to provide an oil filtration system in fulfillment of Plaintiff’s

USACE Contract. (Document No. 28, p. 4) See also (Document No. 28-3). “In order to fulfill

the USACE Contract, on November 8, 2016, AXXON entered into an Agreement with

GLOBECORE, whereby GLOBECORE agreed to provide the Oil Filtration System referenced in

CLIN 001, in compliance with the specifications enumerated in the USACE Contract.” (Document

No. 28, ¶ 22) (footnotes omitted). Baum, of GC Equipment, executed the “Purchase Order”

agreement as Globecore’s authorized agent on November 9, 2016. Id. See also (Document No.

28-3; Document No. 30, p. 6). The Globecore Contract designates Globecore as “Vendor” and

provides an address in Dickinson, Texas. (Document No. 28-3). Plaintiff paid a $20,000.00

deposit in accordance with the Globecore Contract to GC Equipment as the agent for Globecore.

(Document No. 28, p. 5).

       According to the Amended Complaint, this Court has in personam jurisdiction over GC

Equipment and Globecore because of their “substantial and continuous contacts with the State of



                                                 3
North Carolina, including entering into a subcontractor agreement with AXXON in North

Carolina.” (Document No. 28, p. 2). Additionally, Plaintiff asserts that the Globecore Contract

“has a mandatory venue provision, which requires that venue for any dispute shall be in North

Carolina.” Id.; see also, (Document No. 23-3). Plaintiff maintains that GC Equipment “was and

is Globecore’s authorized agent to act on behalf of Globecore,” and acted as Globecore’s

authorized agent pertaining to the Purchase Order agreement. (Document No. 28, pp. 2, 4).

Plaintiff also asserts that GC Equipment had “routine and continuous” contact with Plaintiff in

North Carolina regarding execution of the underlying agreement(s). (Document No. 28, pp. 2-3).

       The Amended Complaint asserts claims for: (1) breach of contract against Globecore; and

(2) intentional interference with contract against both GC Equipment and Globecore. (Document

No. 28, pp. 7-10). Plaintiff contends that GC Equipment and Globecore “knowingly and willfully

interfered with Axxon’s contractual relationship with USACE.” (Document No. 28, p.9).

       The “Amended Complaint” notes that it was filed with opposing counsel’s written consent.

(Document No. 28, p. 1, n. 1). Moreover, on April 3, 2018, “Defendant GC Equipment LLC’s

Written Consent To Amend Complaint” was filed with the Court confirming that GC Equipment

consented to allowing Plaintiff to amend its Complaint, naming GC Equipment as a Defendant, on

March 20, 2018. (Document No. 29). Neither the “Amended Complaint,” nor “Defendant GC

Equipment LLC’s Written Consent To Amend Complaint” suggest that GC Equipment disputed

the Court’s jurisdiction in this matter. (Document Nos. 28 and 29).

       “Defendant GC Equipment LLC’s Motion To Dismiss, Answer, And Affirmative Defenses

In Response To Plaintiff’s Amended Complaint” (Document No. 30) was also filed on April 3,

2018, and in that pleading GC Equipment again asserted motions to dismiss pursuant to

Fed.R.Civ.P. 12 (b)(2) and 12(b)(6). GC Equipment’s Answer acknowledges that “during the time



                                               4
described in Axxon’s Amended Complaint, GC Equipment acted as a manufacturer’s

representative and agent for GlobeCore.” (Document No. 30, pp. 4, 12). GC Equipment goes on

to assert that it was Axxon and GlobeCore that entered into the “Purchase Order.” (Document No.

30, pp. 6, 9-10) (citing Document No. 28-3).

        “Defendant GC Equipment LLC’s Motion to Dismiss for Lack of Personal Jurisdiction”

(Document No. 32) was filed on April 17, 2018. GC Equipment sought dismissal of this action

pursuant to Fed.R.Civ.P. 12(b)(2), for lack of personal jurisdiction. (Document No. 32). GC

Equipment contended that it is not subject to personal jurisdiction in North Carolina because it

lacks the requisite contacts with the forum state. (Document No. 33, p. 7). The undersigned issued

an “Order” on July 6, 2018, denying without prejudice “Defendant GC Equipment, LLC’s Motion

to Dismiss for Lack of Personal Jurisdiction” (Document No. 32). (Document No. 39)

        The undersigned issued an “Order” (Document No. 43) on August 17, 2018, granting

“Defendant GC Equipment LLC’s Motion To Vacate or Modify Pretrial Order And Case

Management Plan And To Stay Or Suspend Discovery Pending Service And Appearance By

Defendant Globecore GMBH” (Document No. 40). The Court stayed this matter “until Defendant

Globecore GmbH is served, or December 18, 2018, whichever occurs first.” (Document No. 43,

p.1).

        On September 7, 2018, this Court received a letter from Dr. Julia Bessonova, Director of

Globecore GmbH, indicating that Globecore received a copy of the Complaint on August 27, 2018,

and stating that it “has no financial connection with GC Equipment regarding this or any other

contract.” (Document No. 44). Plaintiff then filed a “...Motion To Strike Defendant Globecore

GMBH’s Response,” because it was not filed by licensed counsel. (Document No. 45). The

undersigned denied the motion to strike without prejudice. (Document No. 46).



                                                5
       On October 2, 2018, Plaintiff filed a “Notice Of Filing Of Return Of Service Certificate”

(Document No. 47) confirming that the Amended Complaint was served on Defendant Globecore

GmbH on August 27, 2018. “Plaintiff’s Motion For Entry Of Clerk’s Default Against Defendant

Globecore GMBH” (Document No. 48) was also filed on October 2, 2018.

       On October 9, 2018, notices of appearance of Defendant Globecore’s counsel, Nancy Black

Norelli, Donna P. Savage, and Keith A. Gross were filed with the Court. (Document Nos. 48-51).

The next day, Globecore’s “…Answer And Motion To Dismiss For Lack Of Personal Jurisdiction”

(Document No. 53) was filed.

       On October 12, 2018, the undersigned denied “Plaintiff’s Motion For Entry Of Clerk’s

Default…” and directed the parties to file proposed revisions to case deadlines. (Document No.

54). Based on a proposal by counsel for each party, the undersigned re-set case deadlines on

October 29, 2018, including the following: Discovery Completion – June 24, 2019; Mediation

Report – July 10, 2019; Motions – July 19, 2019; and Trial – October 28, 2019. (Document No.

56).

       On January 10, 2019, counsel for GC Equipment filed a “Motion To Withdraw As

Counsel” (Document No. 57). The motion states in part that “GC Equipment does not want the

undersigned counsel to pursue any further defense on its behalf, with the understanding that the

Court may enter an adverse judgment against GC Equipment if Plaintiff proves its claims against

GC Equipment.” (Document No. 57, p. 2). The “Motion To Withdraw…” includes an “Affidavit

In Support…” (Document No. 57-1) executed by Dylan Baum, Member/Manager GC Equipment,

LLC. Baum’s Affidavit provides:

         2.   GC Equipment was organized under the laws of the State of
              California primarily to act as a manufacturer’s representative
              for Globecore GmbH. That relationship has ended.



                                               6
         3.    For economic reasons, GC Equipment has elected to wind-up its
               business and terminate its existence under California law.

         4.    As Member/Manager of GC Equipment, I have been informed and
               understand that GC Equipment may owe Plaintiff damages as
               alleged in the Complaint, if proven at the trial of this case. In view
               GC Equipment’s current financial condition and intention to
               terminate its existence, GC Equipment has no interest or the
               financial ability in continuing to defend or contesting Plaintiffs
               claims, even if that means that an adverse judgment may be entered
               against GC Equipment.

         5.    GC Equipment will not oppose or contest the entry of judgment
               which may be entered against it by the Court for such damages as
               may be awarded to Plaintiff by the Court. Therefore, GC Equipment
               does not wish its counsel to pursue any further defense on its behalf.

(Document No. 57-1, pp. 1-2) (emphasis added).

       The undersigned granted GC Equipment, LLC’s counsel’s “Motion To Withdraw As

Counsel” (Document No. 57) on January 10, 2019, and further ordered GC Equipment to retain

new counsel by January 24, 2019, or face possible sanctions, including default judgment.

(Document No. 58).

       “Plaintiff’s Motion To Strike Pleadings And For Entry Of A Default Against Defendant

GC Equipment, LLC” (Document No. 59) was filed on February 4, 2019. GC Equipment has

failed to file any response and the time to do so has lapsed. See Local Rule 7.1(e).

       “Defendant Globecore GmbH’s Motion To Dismiss” (Document No. 61) was filed on

February 6, 2019. Globecore seeks dismissal of the Amended Complaint pursuant to Fed.R.Civ.P.

12(b)(2). (Document No. 61). On February 20, 2019, “Plaintiff’s Brief In Opposition To

Defendant…” (Document No. 62) was filed. Defendant “Globecore GmbH’s Objections And

Reply Brief To Axxon’s Response To Globecore, GmbH’s Motion To Dismiss” (Document No.

63) was filed February 27, 2019.

       The pending motions are ripe for review and disposition.


                                                 7
                                  II. STANDARD OF REVIEW

       A party invoking federal court jurisdiction has the burden of establishing that personal

jurisdiction exists over the defendant. New Wellington Fin. Corp. v. Flagship Resort Dev. Corp.,

416 F.3d 290, 294 (4th Cir. 2005); Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989).

                   When a court’s personal jurisdiction is properly challenged by a
               Rule 12(b)(2) motion, the jurisdictional question thus raised is one
               for the judge, with the burden on the plaintiff ultimately to prove the
               existence of a ground for jurisdiction by a preponderance of
               evidence. . . . [W]hen, as here, the court addresses the question on
               the basis only of motion papers, supporting legal memoranda and
               the relevant allegations of a complaint, the burden on the plaintiff is
               simply to make a prima facie showing of a sufficient jurisdictional
               basis in order to survive the jurisdictional challenge. In considering
               a challenge on such a record, the court must construe all relevant
               pleading allegations in the light most favorable to the plaintiff,
               assume credibility, and draw the most favorable inferences for the
               existence of jurisdiction.

Combs, 886 F.2d at 676. (internal citations omitted). “Mere allegations of in personam jurisdiction

are sufficient for a party to make a prima facie showing.” Barclays Leasing, Inc. v. National

Business Systems, Inc., 750 F.Supp. 184, 186 (W.D.N.C. 1990). The plaintiff, however, “may not

rest on mere allegations where the defendant has countered those allegations with evidence that

the requisite minimum contacts do not exist.” IMO Industries, Inc. v. Seim S.R.L., 3:05-CV-420-

MU, 2006 WL 3780422 at *1 (W.D.N.C. December 20, 2006). “Rather, in such a case, the plaintiff

must come forward with affidavits or other evidence to counter that of the defendant . . . factual

conflicts must be resolved in favor of the party asserting jurisdiction....” Id.

       A motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6) tests the “legal sufficiency of the

complaint” but “does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992);

Eastern Shore Markets, Inc. v. J.D. Assoc. Ltd. Partnership, 213 F.3d 175, 180 (4th Cir. 2000). A



                                                  8
complaint attacked by a Rule 12(b)(6) motion to dismiss will survive if it contains “enough facts

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also, Robinson v.

American Honda Motor Co., Inc., 551 F.3d 218, 222 (4th Cir. 2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Id.

       The Supreme Court has also opined that

                   Federal Rule of Civil Procedure 8(a)(2) requires only “a short
               and plain statement of the claim showing that the pleader is entitled
               to relief.” Specific facts are not necessary; the statement need only
               “‘give the defendant fair notice of what the ... claim is and the
               grounds upon which it rests.’” In addition, when ruling on a
               defendant’s motion to dismiss, a judge must accept as true all of the
               factual allegations contained in the complaint.

Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (quoting Twombly, 550 U.S. at 555-56).

       “Although for the purposes of this motion to dismiss we must take all the factual allegations

in the complaint as true, we are not bound to accept as true a legal conclusion couched as a factual

allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The court “should view the complaint

in the light most favorable to the plaintiff.” Mylan Labs, Inc. v. Matkar, 7 F.3d 1130, 1134 (4th

Cir. 1993).

                                        III. DISCUSSION

A. Axxon’s Motion To Strike and for Entry Of Default

       “Plaintiff’s Motion To Strike Pleadings And For Entry Of A Default Against Defendant

GC Equipment, LLC” was filed pursuant to Fed.R.Civ.P. 12(f), 16, and 55. (Document No. 59, p.

                                                  9
1). In support of its motion, Plaintiff notes that the Court allowed GC Equipment’s counsel’s

“Motion To Withdraw…” (Document No. 57) on January 10, 2019, and ordered that GC

Equipment retain new counsel by January 24, 2019, or risk sanctions including default judgment.

(Document No. 60, p. 1) (citing Document No. 58). Plaintiff further notes that new counsel has

not appeared for GC Equipment. Id.

       In support of its motion, Plaintiff contends that it is well-established that corporate entities

appearing in federal court, including limited liability companies, must be represented by counsel.

(Document No. 60, p. 2) (citing Rowland v. Cal Men’s Colony, Unit II Men’s Advisory Coun.,

506 U.S. 194, 202 (1993); Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985); and

Sea Island Co. v. The IRI Group, LLC, 3:07-CV-013-MR, 2007 WL 2997660 at *2 (W.D.N.C.

2007)). Plaintiff then argues that courts have held that a corporation’s failure to retain new counsel

after the withdrawal of its initial counsel is a valid basis for a court to enter default and a default

judgment against a corporation. (Document No. 60, pp. 2-3) (citing Barnett v. AS & I, LLC, 2014

WL 1641905, at *1-2 (N.D.Tex. Apr. 24, 2014); Christa Constr., LLC v. Connelly Drywall, LLC,

879 F.Supp.2d 389, 391 (W.D.N.Y. 2012); Next Proteins, Inc. v. Distinct Beverages, Inc., 2012

WL 314871, at *1-2 (E.D.N.Y. Feb. 1, 2012); Kapusta v. Wints, Etc., LLC, 2011 WL 1883033,

at *1 (D.S.C. Apr. 15, 2011) adopted by 2011 WL 1883029 (D.S.C. May 18, 2011); and Galtieri-

Carlson v. Victoria M. Morton Enter., Inc., 2010 WL 3386473, at *2-3 (E.D.Cal. Aug. 26, 2010).

       The undersigned also finds a more recent decision by this Court to be instructive. See KCA

Penland Holdings Corp. v. Great Lakes Directional Drilling, Inc., 5:14-CV-175-RLV-DCK, 2017

WL 812479 (W.D.N.C. March 1, 2017). In this decision, the Honorable Richard L. Voorhees

noted that “GLDD’s conduct since it consented to its most recent counsel’s motion to withdraw

demonstrates that GLDD has no intention of retaining new counsel to present a defense to KCA



                                                  10
Penland’s claims.”      KCA Penland Holdings Corp., 2017 WL 812479, at *3. As a result, Judge

Voorhees directed the Clerk to enter default against the defendant corporation. Id.

        GC Equipment has failed to file a response to Plaintiff’s motion and the time to do so has

lapsed. See Local Rule7.1(e). Moreover, as noted above, Dylan Baum of GC Equipment stated

in his “Affidavit In Support Of Motion For Leave To Withdraw” that “GC Equipment has no

interest or the financial ability in continuing to defend or contesting Plaintiffs claims, even if that

means that an adverse judgment may be entered against GC Equipment” and “GC Equipment

will not oppose or contest the entry of judgment which may be entered against it by the Court

for such damages as may be awarded to Plaintiff by the Court.” (Document No. 57-1, pp. 1-2).

        Baum’s “Affidavit…” indicates that GC Equipment has made a deliberate decision not to

retain new counsel or otherwise defend this lawsuit and accepts that it may be liable for damages

to Plaintiff. Id.

        Based on the foregoing, the undersigned will direct the Clerk of Court to issue an entry of

default as to GC Equipment. The undersigned will decline to strike GC Equipment’s pleadings at

this time but may reconsider that request with an appropriate motion for default judgment at a later

date. See Next Proteins, Inc., 2012 WL 314871, at *2 (“In entering default judgment against a

corporate defendant for failing to appear by counsel, it is also appropriate for a court to strike the

answer and counterclaims of that defendant”).

B. Globecore’s Motion To Dismiss

        “Globecore GmbH’s Motion To Dismiss” was filed pursuant to Fed.R.Civ.P. 12(b)2).

(Document No. 61, p. 1). In addition, Globecore seems to suggest that the Amended Complaint

should be dismissed pursuant to Fed.R.Civ.P. 12(b)(6) for failure to state a claim. See (Document

No. 61, pp. 2, 5, 8).



                                                  11
       By its motion, Globecore contends that it is a separate entity than GC Equipment, organized

and existing under the laws of Germany, and that it is not referenced in the Purchase Order

underlying this lawsuit. (Document No. 61, p. 2). Globecore asserts that if Plaintiff is pursuing

claims against it based on an agency relationship between GC Equipment and Globecore, then

Plaintiff must show:

               (1) GC EQUIPMENT, LLC engaged in substantial activity in North
               Carolina, (2) that GC EQUIPMENT, LLC acted as an agent for
               GLOBECORE, GmbH, and (3) that GLOBECORE, GmbH
               exercised sufficient control over GC EQUIPMENT, LLC that
               forcing GLOBECORE, GmbH to litigate in North Carolina does not
               offend traditional notions of fair play and substantial justice.

(Document No. 61, p. 4). Globecore concludes that Plaintiff has not alleged sufficient facts to

support an agency relationship. (Document No. 61, p. 5).

       Globecore argues that there is a “corporate separateness” between itself and GC Equipment

that precludes a finding of jurisdiction over Globecore based on GC Equipment’s contacts with

North Carolina or execution of the Purchase Order. (Document No. 61, pp. 5-6) (citations

omitted). However, Globecore also acknowledges that personal jurisdiction may arise out of an

agency relationship “when parties manifest consent that one shall act on behalf of the other party

and subject to his control.” (Document No. 61, p. 6) (citing Bauer v. Douglas Aquatics, Inc., 207

N.C.App. 65, 74 (2010). Globecore further states that it is “the degree of control that one entity

maintains over another entity that determines personal jurisdiction.” (Document No. 61, p. 7)

(citing Nucor Corp. v. Bell, 482 F.Supp.2d 714, 722 (D.S.C. 2007)).

       Defendant Globecore further argues that the Amended Complaint is “void of allegations of

control” and that “[l]egal conclusions regarding the existence of an agency relationship without

supporting facts are insufficient to state a claim.” Id. (citations omitted). Globecore then re-

asserts that the Amended Complaint lacks a sufficient factual basis to support an agency


                                               12
relationship between itself and GC Equipment, and therefore, Axxon fails to state a claim upon

which relief may be granted and cannot show that the exercise of jurisdiction meets due process

requirements. (Document No. 61, p. 8).

        In response, Plaintiff first contends that Globecore has waived its objections to personal

jurisdiction because the underlying contract contains a valid forum selection clause that applies to

Globecore. (Document No. 62, pp. 6-10, 19-23). In support of its position, Plaintiff quotes several

cases from this Court: Viper Publishing LLC v. Bailey, 3:17-CV-314-GCM, 2017 WL 6397544

at *2 (W.D.N.C. 2017) (citing Consulting Engineers Corp. v. Geometric Ltd., 561 F.3d 273, 281

n. 11 (4th Cir. 2009) (“Forum selection clauses act as a waiver to personal jurisdiction objections,

and forum selection clauses are prima facie valid”); OMG America, Inc. v. RT Precision

Machinery, LP, 3:08-cv-071-RJC, 2009 WL 1783554 at *6 (W.D.N.C. 2009) (quoting D.H.

Blare & Co., Inc. v. Gottdiener, 462 F.3d 95, 103 (2d Cir. 2006)) (“Parties can consent to personal

jurisdiction through forum-selection clauses in contractual agreements”); and Celanese

Acetate, LLC v. Lexcor, Ltd., 3:08-CV-530-FDW, 632 F.Supp.2d 544, 547 (W.D.N.C. 2009) (“It

is well settled that a valid forum-selection clause may ‘act as a waiver to objections to personal

jurisdiction.’”).

        Plaintiff argues that Globecore is attempting to avoid the mandatory forum selection clause

by alleging that the contract was actually entered into with GC Equipment, but that Globecore has

failed to provide any supporting affidavits or declarations. (Document No. 62, p. 8). Moreover,

Plaintiff reminds the Court that in reviewing a motion to dismiss the Court must accept the

uncontroverted allegations of Plaintiff and resolve any factual conflicts in its favor. (Document

No. 62, p. 9). Among those factual allegations, Plaintiff notes that: GC Equipment was and is

Globecore’s authorized agent; Globecore entered into the subcontractor agreement at issue; GC



                                                13
Equipment acted as Globecore’s authorized agent pertaining to the subcontractor agreement;

Axxon entered into an Agreement with Globecore; and Baum signed the Globecore contract as

Globecore’s authorized agent. (Document No. 62, pp. 9-10) (quoting Document No. 28).

       Plaintiff further argues that Globecore’s arguments about “corporate separateness” are

irrelevant. (Document No. 62, p. 10) (citations omitted). Plaintiff insists GC Equipment had

authority to enter into the contract on behalf of Globecore. Id. In support, Plaintiff quotes Baum’s

Affidavit which provides in part “[a]t all times material to this action, GC Equipment acted as a

manufacturer’s representative and agent for Defendant Globecore GmbH.” (Document No. 62,

pp. 11-12) (quoting Document No. 33-1); see also (Document No. 57-1)(“GC Equipment was

organized under the laws of the State of California primarily to act as a manufacturer’s

representative for Globecore GmbH”).

       Globecore’s “…Reply Brief…” largely re-asserts the arguments in its initial brief.

(Document No. 63). The crux of the reply seems to be that the Amended Complaint does not

sufficiently allege the nature and extent of the purported agency relationship, including evidence

of the day-to-day control. Id.

       Contrary to Defendant Globecore’s arguments, the undersigned finds that the Amended

Complaint provides sufficient allegations to support plausible claims as to Globecore. Moreover,

the undersigned finds Plaintiff’s arguments and authority in support of this Court’s jurisdiction to

be persuasive. In short, the undersigned is satisfied that Plaintiff’s claims should survive at this

stage of the litigation and that the motion to dismiss should be denied, without prejudice to

Defendant re-asserting some of its arguments at a later date.

       The undersigned observes that legitimate questions have been raised about the nature and

extent of the relationship between Globecore and GC Equipment; however, Plaintiff is not



                                                14
required to explain the details of that arrangement in its Amended Complaint. Plaintiff has

sufficiently alleged that GC Equipment engaged in substantial activity in North Carolina and that

GC Equipment acted as the agent for Globecore. See (Document No. 61, p. 4); see also (Document

No. 39). Whether Globecore exerted “sufficient control” over GC Equipment appears to be an

issue for another day.

       Among the arguments and documents that suggest dismissal would be premature is a

“Manufacturer’s Authorization” dated November 14, 2016, on Globecore GmbH letterhead, and

apparently signed by Dr. Julia Bessonova as Director of Globecore GmbH. (Document No. 62-

10). The authorization states in pertinent part:

       Whereas GLOBECORE GmbH who are established and reputable
       manufacturers of Equipment for transformer oil regeneration and
       purification having factories at Edewechter Landstrasse 173,
       Oldenburg-Eversten, Germany
       ...
       do hereby authorize

         GC Equipment, LLC, located at 10600 Wilshire Blvd. #422, Los
       Angeles, CA, 90024

       as the factory franchised new equipment/material dealer with full parts,
       service and warranty capacity in the Unites States of America.

       GC Equipment, LLC independently owns and operates an exclusive
       official service center for Globecore GmbH in USA at 1750-H Dickinson
       Ave (FM 1266) Dickinson, TX, 77539.

(Document No. 62-10).

       The undersigned notes that Dr. Bessonova’s “Manufacturer’s Authorization” appears to

conflict with the letter she submitted to the Court on or about September 5, 2018, wherein she

states that GC Equipment has “no authorization, explicit or implied, to enter into contracts on

behalf of Globecore GmbH, that is, GC Equipment in the person of Dylan Baum concluded a

contract with AXXON at its own risk and peril.” (Document No 44) (emphasis added); see also


                                                   15
(Document No. 62-10). Plaintiff has also attached other documents related to this action where

Dylan Baum has signed as a representative of Globecore. See (Document No. 62-4, p. 13;

Document No. 62-11, p. 2).

       The Texas address in the “Manufacturer’s Authorization” for the “exclusive and official

service center for Globecore GmbH” is the same as the address listed for “Vendor Globecore” on

the underlying “Purchase Order,” and apparently, is within about four (4) miles of the office of

Globecore’s counsel in this matter. (Document No. 28-3). It appears to be undisputed that GC

Equipment is organized under the laws of California, with a principal place of business in Los

Angeles, California. See (Document No. 28, p. 2; Document No. 30, p. 3; Document No. 53, p.

2).

       These documents and the parties’ briefs suggest to the undersigned that there are factual

issues that merit further development through discovery, if that has not already occurred, and/or

review by a finder of fact.

       Finally, the undersigned observes that all the extended deadlines in this case, except the

trial deadline, have passed. See (Document No. 56). The parties have not indicated the need for

any extensions; however, the deadline for mandatory mediation passed several months ago, and

to date no mediation report has been filed. Id. See also Local Rule 16.2 and (Document No. 27).

As such, the undersigned will direct the parties to file, jointly if possible, proposed revised

deadlines for a mediation report, a motion for default judgment, and for trial.

       IT IS, THEREFORE, ORDERED “Plaintiff’s Motion To Strike Pleadings And For Entry

Of A Default Against Defendant GC Equipment, LLC” (Document No. 59) is GRANTED in part

and DENIED in part: the Clerk of Court is directed to enter default as to Defendant GC

Equipment, LLC; and the request to strike GC Equipment’s Answer is denied without prejudice.



                                                16
       IT IS FURTHER ORDERED that “Globecore GmbH’s Motion To Dismiss” (Document

No. 61, p. 1) is DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that the parties shall file proposed deadlines, as directed

herein, by October 4, 2019.

       IT IS FURTHER ORDERED that the trial of this matter will be continued from the

October 28, 2019 trial term and rescheduled at a later date.

       SO ORDERED.


                                    Signed: September 29, 2019




                                                17
